Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
2.           Claims 2, 3, 5, 8-11, 17, and 19-21are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 2, 8 and 21, the specification does not disclose, “a drive configured such that individual tools of a plurality of types of tools can be selectively attached to the driver.” It should be noted that the original specification discloses, “[t]he tool 4 is selected from a metal blade 4a and a nylon cord cutter 4b in the present embodiment. That is, an operator (in other words, a user of the grass cutter 1) can select the metal blade 4a or the nylon cord cutter 4b and attach the selected tool to the driver 3. In FIG. 1, the metal blade 4a is attached to the driver 3. The metal blade 4a or the nylon cord cutter 4b is rotated to cut grass, trees with small diameters, and so on.” See paragraph 0022 of the specification. The drawings also show only a tool as a nylon cord cutter 4b and as a rotary metal blade 4a. See Fig. 1 of the drawings. In this case, the disclosure discloses merely two types of tools as a nylon cord cutter and a rotary metal cutter. However, “a plurality of types of tool” incudes two types of tools and more than two types of tools. In this case, as stated above, the original disclosure does not disclose more than two types of tools. 
3.         Claim 2, 3, 5, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claims 2 and 21, “identify a tool type of the individual tool from the plurality of types of tools in response to the motor being driven with the individual tool” is confusing. First, the individual tool is driven by the motor, the motor is not driven with the individual too. Second, the identification of the tool is based on measurement of the load or current of the motor. The identification of the tool is not merely “in response to the motor being driven with the individual tool.” 

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 2-3, 5 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsunaga et al. (2014/0352995 A1), hereinafter Matsunaga. Regarding claim 2, as best understood, Matsunaga teaches  an electric working machine 11 comprising: a driver (12a) configured such that individual tools of a plurality of types of tools 13 can be selectively attached to the driver; a motor 12 configured to drive an individual tool 13 of the plurality of types of tools that is attached to the driver; and a control circuit 16 configured to: identify (by the tool identification unit 50) a tool type of the individual tool 13 from the plurality of types of tools in response to the motor being driven with the individual tool attached to the driver; set a target rotational frequency (defined as the target rotational number of the motor 12 or the target rotational speed of the motor) based on an identification of the tool type (paragraph 0062); and control the motor to rotate at the target rotational frequency (paragraphs 0014-0015 and 0065). See Figs. 1-12a in Matsunaga. It should be noted that the claim does not require the identification step of the tool type to be based on an electric current flowing through the motor or based on a motor output. The claim merely recites, “a control circuit configured to: identify a tool type of the individual tool 13 from the plurality of types of tools in response to the motor being driven with the individual tool attached to the drive.” In this case, Matsunaga teaches a control circuit 16 which identifies (by the identification unit 50) a tool type of the individual tool 13 from the plurality of types of tools in response to the motor being driven with the individual tool attached to the drive. In this case, when the tool is connected to the drive and driven by the motor, the identification tool also identifies the tool type by the identification unit 50. 
            Regarding claim 3, Matsunaga teaches everything noted above including that the target rotational frequency corresponds to a maximum rotational frequency of the motor for the tool type.
             Regarding claim 5, Matsunaga teaches everything noted above including that the control circuit 16 is configured to change the target rotational frequency in accordance with a load imposed on the motor. See paragraphs 0014-0015 in Matsunaga. 
              Regarding claim 21, Matsunaga teaches everything noted above including that the control circuit programmed to: identify a tool type of the individual tool from the plurality of types of tools in response to the motor being driven with the individual tool attached to the driver. See rejection of claim 1 above. 


Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsunaga. Regarding claim 19, Matsunaga does not explicitly teach that the electric working machine is a grass cutter. However, Official Notice is taken that using a driving mechanism and a control circuit for an electric working tool on other types of electric working tools such as a grass cutter is old and well known in the art. 

Allowable Subject Matter
8.         Claims 1 and 4 are allowed. Regarding claims 1 and 4, Schmid (6,616,446). and Meidar et al. (2009/0228137 A1), as set forth in the Non-FINAL rejection mailed on 02/17/2022, do not explicitly teach that the control circuit being configured to set the target rotational frequency to a first maximum rotational frequency in response to the metal blade being attached to the driver, the control circuit being configured to set the target rotational frequency to a second maximum rotational frequency in response to the nylon cord cutter being attached to the driver, and the first maximum rotational frequency being higher than the second maximum rotational frequency. 
9.         Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
10.          It should be noted that claims 8-11 and 20 where not rejected over the prior art of the record. However, in view of the issues under 35 U.S.C. 112, first and second paragraphs, the allowability of the claimed subject matter cannot be determined at this time.

Response to Arguments
11.           Applicant’s arguments with respect to claim(s) 2 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Graf (2014/0295755 A1) teaches an electric working machine.


13.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                May 6, 2022